Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 5, 2018

                                        No. 04-18-00350-CV

                                 IN THE INTEREST OF L.A.G.,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-00823
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                           ORDER

        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.); see also
In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21,
2003, no pet.) (applying Anders procedure in appeal from termination of parental rights). The
State has filed a letter waiving its right to file an appellee’s brief unless the appellant files a pro
se brief.

         If the appellant desires to file a pro se brief, she must do so within twenty days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the
State may file a responsive brief no later than twenty days after the date the appellant’s pro se
brief is filed in this court. We ORDER the motion to withdraw, filed by appellant’s counsel, to
be HELD IN ABEYANCE pending further order of the court.




                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court